DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, YOSHIDA (US Patent Application Publication 20190013608 A1) teaches: “a floating connector (see paragraph [0002]), with a power electrode structure 10, comprising: a plug 12, comprising a plug base body 11, a connector (along 12), a first signal terminal group 13, a first power terminal group 13W and a fixing member 14, wherein the plug base body 11 is coupled to 5the connector (along 12) to form an accommodating space (along x, shown in figure 6), and the first signal terminal group 13 and the first power terminal group 13W are installed at the periphery of the inner wall of the accommodating space (along x, shown in figure 6), and the first power terminal group 13W is installed on both sides of the first signal terminal group 13, and the fixing member 14 is provided for installing the plug base body 11 to a first circuit board B1; and 10a socket 20, comprising a socket upper shell (along 12a), a socket lower shell (along 11a and 11b), a connecting groove 22, a second signal terminal group 23, a second power terminal group (23 along 13W), a fixer 24b and a tongue plate 24d, wherein the socket upper shell (along 12a) is coupled to the socket lower shell (along 11a and 11b), and the connecting groove 22 is configured to be corresponsive to the connector (along 12), and the connecting groove 22 is formed on the socket upper shell (along 12a) for accommodating the tongue plate 24d, and the second 15signal terminal group and the second power terminal group (23 along 13W) are installed on both sides of the tongue plate 24d respectively, and the fixer 24b is provided for limiting the position of the socket upper shell (along 12a) to the socket lower shell (along 11a and 11b), and the second signal terminal group 23 between the socket upper shell (along 12a) and the socket lower shell (along 11a and 11b) is deformed towards at least one direction selected from a first direction (along V-V line) and a second direction (along IV-IV line) to produce a 20movement of the socket upper shell (along 12a) and/or the socket lower shell (along 11a and 11b); wherein, when the plug 12 is inserted into the socket 20, the first signal terminal group 13 is electrically coupled to the second signal terminal group 23 and the first power terminal group 13W is electrically coupled to the second power terminal group (23 along 13W), between the connector (along 12) and the connecting groove 22, for transmitting power and signals (see paragraph [0052])".
However, YOSHIDA fails to provide, teach or suggest: wherein the fixer limits the position of the socket upper shell to the socket lower shell, so that the socket lower shell produces a floating space corresponding to the socket upper shell.
Claims 2-6 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831